EXHIBIT 10.14 AMENDMENT TO CREDIT LINE AGREEMENTS AGREEMENT made as of the 10th day of November 2011, by and between ChatChing Inc ("Borrower" or the "Company"), a Florida corporation with an officeaddress of 1ndiantown Rd Ste 400, Jupiter, FL and Steven L. Pfirman ("Lender") with an address of 112 Bryce Lane, Jupiter, FL33458. The following Agreements are amended to change the due date of all amounts due in the following agreements and all related documents to December 31, 2012: · AGREEMENT made as of the 19th day of September 2011, by and between ChatChing Inc ("Borrower" or the "Company"), a Florida corporation with an officeaddress of 1ndiantown Rd Ste 400, Jupiter, FL and Steven L. Pfirman ("Lender") with an address of 112 Bryce Lane, Jupiter, FL33458. · AGREEMENT made as of the 19th day of September 2011, by and between ChatChing Inc ("Borrower" or the "Company"), a Florida corporation with an officeaddress of 1ndiantown Rd Ste 400, Jupiter, FL and Steven L. Pfirman ("Lender") with an address of 112 Bryce Lane, Jupiter, FL33458. EXECUTED on the day and year first written above. Borrower: ChatChing, Inc. /s/ Steven L. Pfirman Steven L. Pfirman,President Lender: /s/ Steven L. Pfirman Steven L. Pfirman
